Citation Nr: 0529692	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased disability rating for 
bilateral hearing loss, evaluated as noncompensable prior to 
December 6, 2004, and evaluated as 10 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1966 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the claim of entitlement to 
service connection for hearing loss and assigned a 
noncompensable rating, effective June 21, 2002.  

In April 2004, the veteran presented personal testimony 
before the undersigned Acting Veteran's Law Judge at a video-
conference hearing.  A transcript of the hearing is of 
record.  

This case was previously before the Board.  In July 2004, the 
Board remanded the issue of entitlement to an initial 
increased (compensable) rating for further development.  The 
Board notes that the requested development has been 
accomplished.  

By rating decision, dated in June 2005, the RO evaluated the 
veteran's bilateral hearing loss as 10 percent disabling, 
effective December 6, 2004.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  


FINDINGS OF FACT

1. All pertinent notification and indicated evidential 
development have been accomplished.  

2.  Prior to December 6, 2004, bilateral hearing loss was 
manifested by Level I auditory acuity in the left ear, and 
Level I auditory acuity in the right ear.  

3.  Beginning December 6, 2004, bilateral hearing loss was 
manifested by an increase in severity, to include Level IV 
auditory acuity in the left ear, and Level IV auditory acuity 
in the right ear.  

4.  Bilateral hearing loss is not manifested by an 
exceptional or unusual disability picture.  


CONCLUSION OF LAW

The schedular criteria for an initial increased rating, 
greater than 10 percent, for bilateral hearing loss have not 
been met at any time since the initial grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board finds that the notice letters dated in July 2002 
and October 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was done. 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


II.  Factual Background

The veteran's Department of Defense (DD) Form 214 reported 
that the veteran had active duty from March 1966 to March 
1969.  As noted in the record, the veteran's hearing was not 
tested at discharge.  

The claims file showed that the veteran's hearing was 
evaluated in June 2002 at Kelsey-Seybold Clinic.  The hearing 
evaluation showed that the veteran complained of hearing loss 
in the left ear, described as slowly progressive.  The 
assessment was sensorineural hearing loss.  

The veteran underwent VA audiological examination in July 
2002 for hearing loss.  He related that his greatest 
difficulty was hearing from a distance.  The veteran reported 
a history of hearing loss in both ears, with a gradual 
decrease in hearing for 32 years.  There were no reports of 
ear infections, ear surgery, severe head injury, familia 
hearing loss, or past hearing aid use.  

The examiner noted that testing procedures included otoscopy, 
acoustic immittance, air/bone conduction thresholds, speech 
thresholds and word recognition using the Maryland CNC word 
lists.  The pure tone thresholds, in decibels, were as 
follows: 


HERTZ

500
1000
2000
3000
4000
Avg.
RIGHT
10
15
50
70
65
50
LEFT
10
20
45
65
60
48

The Maryland CNC speech recognition score was 96 for the 
right ear, and the speech recognition score for the left ear 
was 94.  

The diagnosis for the right ear indicated normal hearing 
through 1500 Hertz, moderate to severe sensorineural hearing 
loss above 1500 Hertz, and a normal middle ear function.  

The diagnosis for the left ear was normal hearing through 
1000 Hertz, mild to severe sensorineural hearing loss above 
1000 Hertz, and a normal middle ear function.  

A functional evaluation of the veteran's hearing was reported 
during a VA Audiological Assessment, also dated in July 2002.  
The veteran reported a gradual decrease in hearing.  The 
veteran's hearing loss made it difficult for him to hear his 
family members, physicians, his employer, the television, the 
telephone, and his minister.  The hearing test results were 
the same as the results reported on VA examination in July 
2002.  

In April 2004, the veteran presented personal testimony 
before the undersigned during a video-conference hearing.  
The veteran's representative noted that the veteran received 
treatment at the VA Medical Center (VAMC) in Houston, and 
that hearing aids were recommended for the veteran's hearing 
loss; however, he had not yet obtained the hearing aids.  The 
veteran further testified that the last audiological 
examination did not reflect the severity of his hearing loss.  
The veteran's representative argued that the veteran should 
be re-evaluated to determine the severity of the hearing 
loss.  

A private audio examination revealed that the veteran had 
severe sensorineural hearing loss.  Hearing aids were 
recommended.  The report did not record a Maryland CNC speech 
discrimination report.

A VA Audiology Consult, dated in December 2004, showed that 
on evaluation of the veteran's hearing, he complained of 
difficulty understanding speech.  The veteran's hearing in 
the right ear was within normal limits through 1000 Hertz, 
with sloping to a severe sensorineural loss.  The hearing in 
the left ear was within normal limits, with sloping to a 
severe sensorineural hearing loss.  

In stating the prognosis for the veteran's hearing stability, 
the audiologist noted that there was a slight decrease in the 
veteran's hearing stability since 2002.  

On VA examination, dated in February 2005, the examiner noted 
that since the last VA examination, dated in July 2002, there 
was no change in the veteran's complaints or history.  The 
pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
Avg.
RIGHT
15
25
60
70
70
56
LEFT
25
20
50
70
65
51

The Maryland CNC speech recognition score for the right ear 
was 78, and the CNC speech recognition score for the left ear 
was 80.  

The diagnosis was normal bilateral hearing at 500 Hertz 
through 1000 Hertz, mild, sloping to severe sensorineural 
from 1500 Hertz to 4000 Hertz, and acoustic immittance 
results were consistent with normal middle ear function.  The 
veteran's hearing was not anticipated to improve with medical 
intervention.  

By rating decision, dated in June 2005, the RO assigned a 10 
percent rating for bilateral hearing loss, effective December 
6, 2004.  



III.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability, the 
Board must determine whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the court indicated the most recent level of 
functional impairment is of primary importance.  

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, the Rating Schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999), now codified at 38 
C.F.R. §§ 4.85- 4.87 (2005).  The veteran filed his claim in 
June 2002, and accordingly, only the amended provisions are 
applicable to his hearing loss claim.  

§ 4.85 Evaluation of hearing impairment.

(a) An examination for hearing impairment for VA purposes 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test. Examinations will be 
conducted without the use of hearing aids.  

(b) Table VI, "Numeric Designation of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect.  

(c) Table VIa, "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average. Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of §4.86.  

(d) "Puretone threshold average," as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in §4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  

(e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poorer hearing. The percentage evaluation is 
located at the point where the row and column intersect.  

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of §3.383 of this chapter.  

(g) When evaluating any claim for impaired hearing, refer to 
§3.350 of this chapter to determine whether the veteran may 
be entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  

(h) Numeric tables VI, VIA*, and VII.






	(CONTINUED ON NEXT PAGE)




Table VI

Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.  

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*

Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Table VII

Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

4.86  Exceptional patterns of hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

See 38 C.F.R. §§ 4.85 and 4.86 (2005).  

IV.  Legal Analysis

In August 2002, the RO granted the claim of entitlement to 
service connection for hearing loss and assigned a 
noncompensable rating, effective June 21, 2002, the date of 
receipt of the veteran's claim.  

The veteran is currently in receipt of a 10 percent 
disability rating of hearing loss, effective since December 
6, 2004.  

Because the veteran has appealed the initial rating assigned, 
and is presumed to be seeking the maximum benefit allowed by 
law or regulations, the Board must determine whether at any 
time since the effective date of service, the veteran was 
entitled to a higher rating.  

The question for consideration is the propriety of the 
initial evaluation assigned; therefore, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Entitlement to an Initial Increased Rating for Bilateral 
Hearing Loss, Prior to December 6, 2004

In the June 2005 rating decision, the RO maintained that on 
December 6, 2004 the evidence showed that the bilateral 
hearing loss increased in severity.  Accordingly, the Board 
will address whether the medical evidence received prior to 
December 6, 2004 resulted in a compensable rating for 
bilateral hearing loss.  

Associated with the claims file is a non-VA hearing 
evaluation report, dated in June 2002.  The Board notes that 
although a pure tone audiogram was performed, the findings 
were in graph form and the report does not conform to VA's 
requirements for evaluating hearing impairment.  See 38 
C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471 (1995).  
Accordingly, it is deemed to be of diminished probative 
value.  

In applying the test results of the July 2002 VA examination 
to Table VI of the Rating Schedule, the Roman numeric 
designation of hearing impairment based on the puretone 
threshold average and speech discrimination is I for the 
right ear and I for the left ear.  38 C.F.R. § 4.85, Table VI 
(2005). 

When the Roman numeric designations are combined for each 
ear, the formula for determining the disability evaluation in 
Table VII is applied to the Roman numeric designations, and 
results in a 0 percent rating for the veteran's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2005).  

The regulations also provide for evaluation of hearing 
impairment in situations where there is an exceptional 
pattern of hearing loss.  In the instant case, the criteria 
for an exceptional pattern of hearing loss are not met.  The 
puretone threshold at each of the frequencies is not 55 or 
higher, and although the puretone threshold at 1000 is less 
than 30, the puretone threshold is not greater than 70 at 
2000 Hertz.  38 C.F.R. § 4.86 (2005).  

Given the foregoing, the Board concludes that, prior to 
December 6, 2004, the medical evidence demonstrated that the 
veteran was not entitled to a compensable rating for hearing 
loss, and the RO's initial noncompensable rating since the 
grant of service connection was proper.  



Entitlement to an Initial Increased Rating for Bilateral 
Hearing Loss Beginning December 6, 2004

In June 2005, the RO determined that the veteran was entitled 
to a 10 percent rating for bilateral hearing loss, effective 
December 6 2004, the date of a private audiological report.  
At the outset, the Board notes that the private report is 
inadequate for rating purposes as it does not contain 
Maryland CNC speech discrimination scores.

A February 2005 VA audio examination report shows that 
numeric designation of hearing impairment, based on the 
puretone threshold average and the speech discrimination 
percentage, is IV in the left ear and IV in the right ear.  
When the Roman numeral designations are combined for each 
ear, the formula for determining the disability evaluation in 
Table VII is applied to the Roman numeral designations and 
results in a 10 percent rating for the veteran's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(2005).  There is no evidence showing that the criteria for a 
rating in excess of 10 percent have been met.

The puretone threshold at each of the frequencies is not 55 
or greater, and although the pure tone thresholds at 1000 
Hertz is less than 30, the pure tone threshold is not greater 
than 70 at 2000 Hertz.  Therefore the criteria for 
exceptional patterns of hearing impairment are not for 
application.  38 C.F.R. § 4.86.

Given the foregoing, the assignment of a 10 percent rating, 
but no more, was proper for bilateral hearing loss, effective 
from December 6, 2004.

Extraschedular Rating

The evidence received in connection with the veteran's claim 
for an increased rating for bilateral hearing loss did not 
show marked interference with his employment, or that the 
hearing loss resulted in frequent periods of hospitalization, 
rendering impractical the use of the regular schedular 
standards.  Therefore, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  

V.  Conclusion

In sum, the preponderance of the evidence is against an 
initial compensable rating prior to December 6, 2004 and a 
rating in excess of 10 percent from December 6, 2004; the 
benefit- of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss prior to December 6, 2004, and a 
rating in excess of 10 percent from December 6, 2004, is 
denied.  



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


